PER CURIAM.
By petition for writ of certiorari we have for review order #9423 of the Florida Public Service Commission dated April 12, 1971, which denied the application of Organ-Piano Movers, Inc. for a certificate of public convenience and necessity to move pianos, organs and related goods within a 13 county area including the Tampa Bay area and Central Florida.
Our consideration of the petition, record, briefs and argument of counsel, leads us to conclude that there has been no deviation from the essential requirements of law.
Accordingly, the petition for certiorari is denied.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD and McCAIN, JJ., concur.